Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the "Agreement”), dated as of September 14, 2015 is
by and between CTD Holdings, a Florida corporation with its principal place of
business at 14120 NW 126th Terrace, Alachua, FL 32615 (together with its
subsidiaries, the “Company"), and N. Scott Fine, a resident of Gainesville,
Florida (the "Executive ").

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive now desire to enter into this Agreement,
which supersedes any offer letter and sets forth the terms and conditions of the
Executive 's continuing employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, receipt
of which is hereby acknowledged, the Company and the Executive do hereby agree
as follows:

 

1.         Employment. The Company hereby continues to employ the Executive and
the Executive hereby accepts continued employment with the Company, upon the
terms and subject to the conditions set forth herein. The Executive shall
continue to serve as Chief Executive Officer of the Company and such other
office or offices to which Executive may be appointed or elected by the Board of
Directors of the Company (the "Board of Directors"). Subject to the direction
and supervision of the Board of Directors, the Executive shall perform such
duties as are customarily associated with the offices of Chief Executive Officer
and such other offices to which Executive may be appointed or elected by the
Board of Directors and such additional duties as the Board of Directors may
determine. The Executive will report directly to the Board of Directors. During
the term of employment, the Executive will devote the Executive 's best efforts
and full time and attention during normal business hours to the business and
affairs of the Company, with the exception of professional advisory boards in
keeping with the Executive 's standing in his community and non-competitive
consulting activities in FYD Holdings LLC.

 



 1  of  11 

 

 

2.         Term. Subject to the provisions of termination as hereinafter
provided, the initial term of the Executive 's employment under this Agreement
shall begin on the date hereof and shall terminate on the third anniversary of
the date hereof (the "Initial Term"). Unless the Company notifies the Executive
that his employment under this Agreement will not be extended or the Executive
notifies the Company that he is not willing to extend his employment, the term
of his employment under this Agreement shall automatically be extended for
additional one (1) year periods on the same terms and conditions as set forth
herein (individually and collectively, the "Renewal Term"). The Initial Term and
the Renewal Term are sometimes referred to collectively herein as the "Term."

 

3.         Notice of Non-Renewal. If the Company or the Executive elects not to
extend the Executive 's employment under this Agreement, the electing party
shall do so by notifying the other party in writing not less than sixty (60)
days prior to the expiration of the Initial Term or any Renewal Term.

 

4.         Compensation.

 

  a. Base Salary. Until termination of the Executive's employment with the
Company pursuant to this Agreement, the Company shall pay the Executive a base
salary ("Base Salary") of $400,000 per annum, which shall be payable to the
Executive in regular installments in accordance with the Company's general
payroll policies and practices. The Executive 's compensation will be reviewed
periodically by the Board of Directors of the Company, or a committee or
subcommittee thereof to which compensation matters have been delegated, and
after taking into consideration both the performance of the Company and the
personal performance of the Executive, the Board of Directors of the Company, or
any such committee or subcommittee, in their sole discretion, may increase the
Executive 's compensation to any amount it may deem appropriate.

 

b.Bonus. For the event either the Company or the Executive will receive a bonus
payment under the full discretion of the Board. The Parties will agree for
subsequent years a bonus system based on financial performance and personal
performance targets of the Company (as established by the Board of Directors, or
a committee or subcommittee thereof to which compensation matters have been
delegated) pursuant to a cash compensation incentive plan or similar plan or
arrangement established by the Company, the Company shall pay to the Executive
an annual cash bon us during the Term of this Agreement pursuant to the terms of
such plan or arrangement. This bonus, if any, shall be paid to the Executive by
March 15 of the year following the year in which the services, which gave rise
to the bonus were performed. The Board of Directors of the Company (or
applicable committee or subcommittee) may review and revise the terms of the
cash compensation incentive plan or similar plan referenced above at any time,
after taking into consideration both the performance of the Company and the
personal performance of the Executive, among other factors, and may, in their
sole discretion, amend the cash compensation incentive or similar plan or
arrangement in any manner it may deem appropriate; provided, however, that any
such amendment to the plan or arrangement shall not affect the Executive 's
right to participate in such amended plan or plans.

 



 2  of  11 

 

 

c.Equity. The Executive will not be eligible to receive equity grants

 

d.Benefits. The Executive shall be entitled to twenty (20) days of paid time off
annually to be used at the Executive 's discretion for vacation or absence due
to illness of the Executive or his immediate family. In addition, the Executive
shall be entitled to participate in all compensation or employee benefit plans
or programs and receive all benefits and perquisites for which any salaried
employees are eligible under any existing or future plan or program established
by the Company for salaried employees. In the case of the retirement program,
the matching component will commence (within 3 months of signing of this
agreement). The Executive will participate to the extent permissible under the
terms and provisions of such plans or programs in accordance with program
provisions. The Executive and his family will be eligible to take part in the
healthcare plan of the Company or maintain the Executive’s current plan which
the Company shall pay for. Nothing in this Agreement shall preclude the Company
from amending or terminating any of the plans or programs applicable to salaried
or senior executives as long as such amendment or termination is applicable to
all salaried employees or senior executives.

 

e.Expenses Incurred in Performance of Duties. The Company shall pay or promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of the Executive's duties under
this Agreement i n accordance with the Company’s policies in effect from time to
time with respect to business expenses. The Executive shall be reimbursed for
such expenses no later than thirty days following the submission of
documentation of expenses incurred.

 



 3  of  11 

 

 

f.Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements. However if the Executive elects to
receive compensation as a 1099 reporting person he may do so at his discretion.

 

5.0        Termination of Agreement.

 

5.1        General. During the term of this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement with or without Cause,
effective as of the date of provision of written notice to the Executive
thereof.

 

5.2         Effect of Term i nation with Cause. If the Executive 's employment
with the Company shall be terminated with Cause during the Term of this
Agreement: (i) the Company shall pay to the Executive the Base Salary earned
through the date of termination of the Executive's employment with the Company
(the “Termination Date "); and (ii) the Company shall not have any further
obligations to the Executive under this Agreement except those required to be
provided by law or under the terms of any other agreement between the Company
and the Executive. For purposes of this Agreement, “Cause” shall mean: (i) the
engaging by the Executive in willful misconduct that is injurious to the Company
or its affiliates, or (ii) the embezzlement or misappropriation of funds or
property of the Company or its affiliates by the Executive; provided that, no
act, or failure to act, on the Executive 's part shall be considered "willful”
unless done, or omitted to be done, by the Executive not i n good faith and
without reasonable belief that the Executive's action or omission was in the
best interest of the Company.

 

5.3         Effect of Termination without Cause. If the Executive's employment
with the Company shall be terminated by the Company without Cause during the
Term of this Agreement: (i) the Company shall pay to the Executive the Base
Salary earned through the Termination Date; and (ii) the Company shall pay to
the Executive an amount equal to the Executive's Base Salary, as in effect on
the Termination Date, payable for a period of one (1) year from the Termination
Date and on the same terms and with the same frequency as the Executive 's Base
Salary was paid prior to such termination. In addition to such Base Salary
continuation, if the Executive 's employment with the Company is terminated by
the Company without Cause, then Executive shall be entitled to receive any bonus
payment described in Section 4.2 previously earned by the Executive (but not
paid), payable as provided in Section 4.2. For the avoidance of doubt, no bonus
payment shall be "earned “within the meaning of the previous sentence unless the
performance period applicable to such bonus has fully elapsed.

 



 4  of  11 

 

 

5.4        Resignation by the Executive. The Executive shall be entitled to
resign the Executive 's employment with the Company at any time during the Term
of this Agreement. If the Executive resigns during the Term of this Agreement:
(i) the Company shall pay to the Executive the Base Salary earned through the
Termination Date; and (ii) the Company shall not have any further obligations to
the Executive under this Agreement except those required to be provided by law
or under the terms of any other agreement between the Company and the Executive.

 

5.5       Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate "payment” for purposes of Section
409A of the United States Internal Revenue Code of 1986 (the “Code ") and (2)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-l(b)(4), 1.409A-l(b)(9)(i ii), and l.409A-l(b)(9)(v). Notwithstanding
anything to the contrary i n this Agreement, if the Company determines (i) that
on the date Executive 's employment with the Company terminates or at such other
time that the Company determines to be relevant, the Executive is a "specified
employee”(as such term is defined under Treasury Regulation l.409A- l(i)(l )) of
the Company and (i i) that any payments to be provided to the Executive pursuant
to this Agreement are or may become subject to the additional tax under Section
409A(a)(l)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code (“Section 409A Taxes ") if provided at the time otherwise
required under this Agreement then (A) such payments shall be delayed until the
date that is six months after the date of Executive 's "separation from
service”(as such term i s defined under Treasury Regulation l.409A- l (h)) with
the Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay
Period") and (B) such payments shall be increased by an amount equal to interest
on such payments for the Payment Delay Period at a rate equal to the prime rate
i n effect as of the date the payment was first due (for this purpose, the prime
rate will be based on the rate published from time to time i n The Wall Street
Journal). Any payments delayed pursuant to this Section 5.5 shall be made i n a
lump sum on the first day of the seventh month following the Executive's
"separation from service”(as such term is defined under Treasury Regulation
l.409A-l (h)), or such earlier date that, as determined by the Committee, is
sufficient to avoid the imposition of any Section 409A Taxes.

 



 5  of  11 

 

 

6.          Non -Com petition, on-Solicitation, Confidentiality and
Non-Disclosure.

 

6.1        Non -Competition and Non-Solicitation. The Executive hereby covenants
and agrees that during the Term of the Executive 's employment hereunder and for
a period of one (1) year thereafter, Executive shall not, directly or
indirectly: (i) own any interest in, operate, join, control or participate as a
partner, director, principal, officer or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity (each a
“Competing Entity ") which has material operations which compete with any
business in which the Company or any of its subsidiaries is then engaged or, to
the then existing knowledge of the Executive, proposes to engage; (ii) solicit
any customer or client of the Company or any of its subsidiaries (other than on
behalf of the Company) with respect to any business in which the Company or any
of its subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries or affiliated entities to leave the employ of
the Company or any of its subsidiaries or affiliated entities; provided, that
the Executive may, solely as an investment, hold equity securities of the
Company and not more than five percent (5%) of the combined voting securities of
any publicly-traded corporation or other business entity. The foregoing
covenants and agreements of the Executive are referred to herein as the
"Restrictive Covenant.” The Executive acknowledges that he has carefully read
and considered the provisions of the Restrictive Covenant and, having done so,
agrees that the restrictions set forth in this Section 6.1, including without l
imitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. The Executive further
acknowledges that the Company would not have entered into this Agreement absent
Executive 's agreement to the foregoing.

 

In the event that, notwithstanding the foregoing, any of the provisions of this
Section 6.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 6.1
relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maxim u m restrictiveness such court deems reasonable and enforceable, the time
period and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maxim um
restrictions in such regard, and the provisions of the Restrictive Covenant
shall remain enforceable to the fullest extent deemed reasonable by such court.

 



 6  of  11 

 

 

6.2        Confidential Information.

 

  (a) Obligation to Maintain Confidentiality. The Executive acknowledges that
the continued success of the Company depends upon the use and protection of a
large body of confidential and proprietary information, including confidential
and proprietary information now existing or to be developed in the future.
"Confidential Information” will be defined as all information of any sort
(whether merely remembered or embodied i n a tangible or intangible form) that
is (i) related to the Company’s prior, current or potential business and (ii)
not generally or publicly known. Therefore, the Executive agrees not to disclose
or use for the Executive 's own account any of such Confidential Information,
except as reasonably necessary for the performance of the Executive 's duties as
an employee or director of the Company, without prior written consent of the
Board of Directors, unless and to the extent that any Confidential Information
(i) becomes generally known to and available for use by the public other than as
a result of the Executive 's improper acts or omissions to act or (ii) is
required to be disclosed pursuant to any applicable law, regulatory action or
court order; provided, however, that the Executive must give the Company prompt
written notice of any such legal requirement, disclose no more information than
is so required, and cooperate fully with al l efforts by the Company (at the
Company’s sole expense) to obtain a protective order or similar confidentiality
treatment for such information. Upon the termination of the Executive 's
employment with the Company, the Executive agrees to deliver to the Company,
upon request, al l memoranda, notes, plans, records, reports and other documents
(including copies thereof and electronic media) relating to the business of the
Company (including, without limitation, all Confidential Information) that the
Executive may then possess or have under the Executive 's control, other than
such documents as are generally or publicly known (provided, that such documents
are not known as a result of the Executive 's breach or actions in violation of
this Agreement); and at any time thereafter, if any such materials are brought
to the Executive 's attention or the Executive discovers them i n the Executive
's possession, the Executive shall deliver such materials to the Company
immediately upon such notice or discovery.

 

  (b) Ownership of Intellectual Property. If the Executive creates, invents,
designs, develops, contributes to or improves any works of authorship,
inventions, materials, documents or other work product or other intellectual
property, either alone or in conjunction with third parties, at any time during
the time that the Executive is employed by the Company ("Works "), to the extent
that such Works were created, invented, designed, developed, contributed to, or
improved with the use of any Company resources and/or within the scope of such
employment (collectively, the “Company Works "), the Executive shall promptly
and fully disclose such Company Works to the Company. Any copyrightable work
falling within the definition of Company Works shall be deemed a "work made for
hire” as such term is defined in 17 U.S.C. § 101. The Executive hereby (i)
irrevocably assigns, transfers and conveys, to the extent permitted by
applicable law, all right, title and interest in and to the Company Works on a
worldwide basis (including, without limitation, rights under patent, copyright,
trademark, trade secret, unfair competition and related laws) to the Company or
such other entity as the Company shall designate, to the extent ownership of any
such rights does not automatically vest in the Company under applicable law, and
(i i) waives any moral rights therein to the fullest extent permitted under
applicable law. The Executive agrees not to use any Company Works for the
Executive's personal benefit, the benefit of a competitor, or for the benefit of
any person or entity other than the Company. The Executive agrees to execute any
further documents and take any further reasonable actions requested by the
Company to assist it in validating, effectuating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of its rights
hereunder, all at the Company’s sole expense.

 



 7  of  11 

 

 

  (c) Third Party Information. The Executive understands that the Company will
receive from third parties confidential or proprietary information ("Third Party
Information ") subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the time that the Executive is employed by the Company or
serves on the Company's Board of Directors and at all times thereafter, the
Executive will hold information which the Executive knows, or reasonably should
know, to be Third Party Information in the strictest confidence and will not
disclose to anyone (other than personnel of the Company who need to know such
information in connection with their work for the Company) or use, except in
connection with the Executive 's work for the Company, Third Party Information
unless expressly authorized in writing by the Board of Directors or the
information (i) becomes generally known to and available for use by the public
other than as a result of the Executive's improper acts or omissions or (i i) is
required to be disclosed pursuant to any applicable law, regulatory action or
court order.

 

  (d) Use of Information of Prior Employers. During the Term, the Executive
shall not use or disclose any Confidential Information including trade secrets,
if any, of any former employers or any other person to whom the Executive has an
obligation of confidentiality, and shall not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom the Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
The Executive shall use in the performance of the Executive's duties only
information that is (i) generally known and used by persons with training and
experience comparable to the Executive 's and that is (x) common knowledge in
the industry or (y) is otherwise legally in the public domain, (i i) otherwise
provided or developed by the Company or (i ii) in the case of materials,
property or information belonging to any former employer or other person to whom
the Executive has an obligation of confidentiality, approved for such use in
writing by such former employer or person.

 



 8  of  11 

 

 

  (e) Disparaging Statements. During the time that the Executive is employed by
the Company or serves on the Company’s Board of Directors and at al l times
thereafter, the Executive shall not disparage the Company or any of its
officers, directors, employees, agents or representatives, or any of such
entities' products or services; provided, that the foregoing shall not prohibit
the Executive from making any general competitive statements or communications
about the Company or their businesses in the ordinary course of competition. The
Company agrees that (i) it shall not issue any public statements disparaging the
Executive and (i i) it shall take reasonable steps to ensure that the senior
executive officers of the Company shall not disparage the Executive.
Notwithstanding the foregoing, nothing in this Section 6.2(e) shall prevent the
Executive or the Company from enforcing any rights under this Agreement or any
other agreement to which the Executive and the Company are party, or otherwise
limit such enforcement.

 

6.3         Enforcement. The parties hereto agree that money damages would not
be an adequate remedy for any breach of Section 6.1 or 6.2 by the Executive or
any breach of Section 6.2(e) by the Company, and any breach of the terms of
Section 6.1 or 6.2 by the Executive or Section 6.2(e) by the Company would
result i n irreparable injury and damage to the other party for which such party
would have no adequate remedy at law. Therefore, in the event of a breach or
threatened breach of Section 6.1 or 6.2 by the Executive or of Section 6.2(e) by
the Company, the Company or its successors or assigns or the Executive, as
applicable, in addition to other rights and remedies existing i n their or the
Executive's favor, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce, or prevent any violations of, the provisions of Section 6.1 or
6.2 (in the case of a breach by the Executive) or Section 6.2(e) (in the case of
a breach by the Company) (without posting a bond or other security), without
having to prove damages, and to the payment by the breaching party of all of the
other party 's costs and expenses, including reasonable attorneys' fees and
costs, i n addition to any other remedies to which the other party may be
entitled at law or in equity. The terms of this Section shall not prevent either
party from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to the recovery of damages from the
other party.

 



 9  of  11 

 

 

7.          Indemnification. The Company shall indemnify the Executive to the
fullest extent that would be permitted by law (including a payment of expenses i
n advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Certificate of Incorporation of the Company
as in effect at such time, or by the terms of any indemnification agreement
between the Company and the Executive, whichever affords greatest protection to
the Executive, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its officers or, during the Executive's service in such capacity, directors
(and to the extent the Company maintains such an insurance policy or policies,
in accordance with its or their terms to the maxim um extent of the coverage
available for any company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as an
officer or employee of an affiliate of the Company, at the request of the
Company, other than any action, suit or proceeding brought against the Executive
by or on account of his breach of the provisions of any employment agreement
with a third party that has not been disclosed by the Executive to the Company.
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.

 

8.          Entire agreement. This agreement constitutes the entire agreement
between the parties and supersedes and prior understanding or representation of
and kind preceding the date of this agreement. There are no other promises,
conditions, understandings or other agreements, whether oral or written,
relating to the subject matter of this agreement. This agreement may be modified
in writing and any such modifications must be signed by both the company and the
employee.

 

9.          Severability. If any competent authority finds that any provision of
this agreement (or any part of any provision) is invalid or unenforceable, that
provision or part-provision shall, to the extent required, be deemed to be
deleted, and the validity and enforceability of the other provisions of this
agreement shall not be affected.

 



 10  of  11 

 

 

10.         Notices. Any notice required or desired to be given under this
Agreement shall be in writing and shall be delivered personally, or mailed by
registered mail, return receipt requested, or delivered by overnight courier
service and shall be deemed to have been given on the date of its delivery, if
delivered, and on the third (3rd) full business day following the date of the
mailing, if mailed, to each of the parties thereto at the following respective
addresses or such other address as may be specified in any notice delivered or
mailed as above provided:

 

If to the Executive, to:

 

N. Scott Fine

23 Lakeshore North

New Fairfield, CT 06812

 

If to the Company, to:

 

ATTN: Markus W. Sieger, Lead Director
CTD Holdings, Inc.

14120 NW 126th Terrace,

Alachua, FL 32615

 

In witness hereof, the parties hereto have executed and delivered this Agreement
as of the day and year first above written.

 



CTD HOLDINGS, INC.   Executive By: /s/ Markus W. Sieger   By: /s/ N. Scott Fine
Name: Markus W. Sieger   Name: N. Scott Fine           Title: Lead Director  
Title: CEO

 

 

 

11  of  11



 

 